FILE COPY




                                 CAUSE NO. 12-15-00010-CR
                                 CAUSE NO. 12-15-00011-CR


                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


KELTON DEREK WILSON,                  }      APPEALED FROM 173RD
APPELLANT

V.                                    }      DISTRICT COURT IN AND FOR

THE STATE OF TEXAS,                   }      HENDERSON COUNTY, TEXAS
APPELLEE
                                             ORDER
       THIS DAY came on to be heard the motion filed by Mr. Steven Green to permit
withdrawal of counsel for Appellant, and the same having been considered, it is hereby
ORDERED that these causes be remanded to the trial court for consideration and disposition of
the motion. (A copy is attached hereto)
       In the event counsel is allowed to withdraw, it is FURTHER ORDERED that the trial
court conduct a hearing to determine whether: (1) Appellant is indigent and entitled to the
appointment of counsel on appeal; (2) Appellant has sufficient funds to retain counsel; or (3)
Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED, that once findings are made as to the above three
issues, the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining
counsel, or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings.
                                                                                    FILE COPY




       It is FINALLY ORDERED that a supplemental clerk’s record containing the court’s
findings of fact and conclusions of law and any appropriate order(s) attendant thereto and the
reporter’s supplemental record of any hearing conducted be certified to this Court on or before
April 22, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court
of Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this the 25th day
of March 2015, A.D.
                                                   Respectfully yours,
                                                   Cathy S. Lusk, CLERK




                                                   By: ________________________________
                                                   Katrina McClenny, Chief Deputy Clerk